DETAILED ACTION
Applicant: MOHLER, Sherman Quackenbush; SICKLES, Criag (sic) H.; NOVIELLO, Jessica L.; BORST, Jennifer Leigh; HOFFMAN, Derek R.; & HECK, Mariah D.
Assignee: N/A
Attorney: N/A
Filing: Non-Provisional Application filed 08 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-16 are currently pending before the Office.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 62/995,771, filed 13 February 2020 (Spec., Pg. 2). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Priority was not properly claimed to the Provisional Application, see 37 CFR §1.78(a)(3): 
“(3) Any nonprovisional application or international application designating the United States that claims the benefit of one or more prior-filed provisional applications must contain, or be amended to contain, a reference to each such prior-filed provisional application, identifying it by the provisional application number (consisting of series code and serial number). If the later-filed application is a nonprovisional application, the reference required by this paragraph must be included in an application data sheet (§ 1.76(b)(5)).”
The Applicants may be able to Petition the Director under Unintentional Delay, see 37 CFR 1.78(c).  The Applicants are encouraged to obtain help from the Pro Se Assistance Program, see https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program

Information Disclosure Statement
There was not any information disclosure statement (IDS) filed in the instant application.  The Applicants are reminded of the Duty of Disclosure: “Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section.”, see MPEP §§2000-2005.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 2 – Inventor “Craig H. Sickles” (Spec., Pg. 2) is listed as “Criag H. Sickles” in the Application Data Sheet (ADS).  If “Criag” is the correct spelling, then the Specification must be amended.  If “Craig” is the correct spelling, then a Correction of Inventorship must be made pursuant to 37 CFR §1.48(f), see Pro Se Assistance Program to obtain help.
Pg. 5 – “the range of baseline even collections in an area” should probably be “the range of baseline event collections” or “baseline collections”.
Pg. 12 – “will recognize the sophisticate nature” should probably be “will recognize the sophisticated nature”.
Pg. 16 – “based upon but not limited to QQ plot analysis” which includes the abbreviation “QQ” without providing a definition.  If “QQ” is an abbreviation for “Quantile-Quantile”, then it should be amended to “not limited to Quantile-Quantile (QQ) plot analysis”.
Appropriate correction is required.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claims 1-16 are objected to because of the following informalities:  Claims 1, 9, & 11 include the phrase “to qq-plot analysis” which includes the abbreviation “qq” without providing a definition.  If “qq” is an abbreviation for “quantile-quantile”, then it should be amended to “to quantile-quantile (qq)-plot analysis”.  Claims 2-8, 10, and 12-16 inherit this objection.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more event detecting nodes . . . to detect events”, “a control module which establishes parameters for how each said node will quantify sampling time duration”, “a baseline evaluation module which allows each said node to independently retain its own said collection and analysis”, “an evidence detection module which allows each said node to independently generate object detection collections for comparison to said baseline collections”, “a collections management module which allows each said node to retain”, “a data quality module which allows each said node to evaluate the possibilities”, and “an apparatus communications module capable of transmitting” in claim 1.
The phrase “one or more event detecting nodes . . . to detect events” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “ gamma detectors covering gas, solid state, and scintillators” (PG Pub. ¶18), “gaseous tube technology giving broad gamma detection coverage of the area along with solid state reverse biased “pin” diodes for more directional gamma detection” (PG Pub. ¶19), “broad energy gamma event sensing tubes 200 along with more directional gamma sensing pin diodes 302” (PG Pub. ¶39), Figures 1-2 nodes 102, and Figure 3 sensing tubes 200 & sensing pin diodes 302.  For purposes of examination, the claimed “event detecting nodes” or “nodes” must include at least one of: gas radiation detector, solid state radiation detector, scintillator radiation detector, pin diode radiation detector, or any radiation detector capable of detecting gamma and/or beta radiation.
The phrase “a baseline evaluation module which allows each said node to independently retain its own said collection and analysis” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), Figure 2 baseline evaluation module 207, Figure 6 cloud based infrastructure 600, and “a public or private cloud based infrastructure 600 both for persistence of all collections and analytical results along with any further analytical processing that is desired” (PG Pub. ¶42).  For purposes of examination, the claimed “baseline evaluation module” must include at least a computer, cloud based infrastructure, or processing device.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below.
The phrase “an evidence detection module which allows each said node to independently generate object detection collections for comparison to said baseline collections” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), Figure 2 evidence detection module 208, Figure 6 cloud based infrastructure 600, and “a public or private cloud based infrastructure 600 both for persistence of all collections and analytical results along with any further analytical processing that is desired” (PG Pub. ¶42).  For purposes of examination, the claimed “evidence detection module” must include at least a computer, cloud based infrastructure, or processing device.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below.
The phrase “a collections management module which allows each said node to retain” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), Figure 2 collections management module 212, Figure 6 cloud based infrastructure 600, and “a public or private cloud based infrastructure 600 both for persistence of all collections and analytical results along with any further analytical processing that is desired” (PG Pub. ¶42).  For purposes of examination, the claimed “evidence detection module” must include at least a computer, cloud based infrastructure, or processing device.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below.
The phrase “a data quality module which allows each said node to evaluate the possibilities” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “QQ plot analysis” (PG Pub. ¶38), “outlier sample analysis” (PG Pub. ¶40).  For purposes of examination, the claimed “data quality module” must include at least one of the disclosed structural elements including computer, processors, or non-transitory storage media having the capability of storing and utilizing QQ plot analysis, outlier sample analysis, or other analysis capable of comparing collections of data.
The phrase “an apparatus communications module capable of transmitting” (claim 1) will be interpreted to correspond to the disclosed structure of at least one of: “smartphone or tablet” (PG Pub. ¶37).  For purposes of examination, the claimed “gateway devices” must include at least one of the disclosed structural elements capable of communication including smartphones, tablets, or other communication devices.
The phrase “a node aggregator module that provides integration between said nodes and all other appropriate modules within the apparatus for common services” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “a node aggregator module 101 which manages and delivers the centralized needs for the nodes including but not limited to data communications and redundant power that can range from a few volts up to several hundred volts for gaseous tubes capable of sensing events such as gamma and beta radiation” (PG Pub. ¶37), and Figure 1 node aggregator module 101.  For purposes of examination, the claimed “node aggregator module” must include at least a computer, processing device, or structure for managing nodes.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “a power management module providing appropriate levels of power appropriate for the type of event detection that is occurring, along with power for all the digital and analog circuitry” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The power management module 103 provides adequate levels of power appropriate for the type of event detection that is occurring, along with power for all the digital and analog circuitry within the nodes and the apparatus, and also provides but is not limited to power redundancy for the nodes and the apparatus” (PG Pub. ¶37), and Figure 1 power management module 103.  For purposes of examination, the claimed “power management module” must include at least a computer, processing device, or structure for managing power.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “an environmental module capable of delivering to all said nodes data as to what the specific environmental conditions are during usage” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The environmental module 104 is capable of delivering to all said nodes data as to what the specific environmental conditions are during usage including but not limited to GPS location, time, elevation, temperature, and humidity for the apparatus while the apparatus is engaged in collection gathering, and such data can then be associated as valid metadata regarding any taken baseline or event detecting collection” (PG Pub. ¶37), and Figure 1 environmental module 104.  For purposes of examination, the claimed “environmental module” must include at least a computer, processing device, or structure for managing power.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “a node management module that issues commands to all said nodes” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The node management module 105 monitors decisions the apparatus has made regarding balancing quality concerns about collections taken and issues commands to all said nodes regarding but not limited to expected sampling time duration, number of samples per said collection, and when to initiate the gathering of said collections.” (PG Pub. ¶37), and Figure 1 node management module 105.  For purposes of examination, the claimed “node management module” must include at least a computer, processing device, or structure for managing nodes.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “a data communications module which is capable of receiving data from said nodes” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The data communications module 106 is capable of receiving data from the nodes including but not limited to all samples gathered as part of a collection, along with each node's differential quantitative analysis of the evidential probability of a said indeterminate object being detected.” (PG Pub. ¶37), and Figure 1 data communications module 106.  For purposes of examination, the claimed “data communications module” must include at least a computer, processing device, or structure for data communication.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “a data storage module for storing all said node results across a time horizon” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The data storage module 107 stores all node results across a time horizon including but not limited to all gathered node baseline and object detection collections, and all analytical results gathered from the nodes.” (PG Pub. ¶37), and Figure 1 data storage module 107.  For purposes of examination, the claimed “data storage module” must include at least a computer, processing device, or structure for data storage.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
The phrase “an apparatus results reporting module providing the capability of numerical display, color, or sound” (claim 2) will be interpreted to correspond to the disclosed structure of at least one of: “computer program products, hardware, software, etc. . . . a module may be implemented as a hardware circuit comprising custom electronic circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components . . . Modules may also be implemented in software for execution by various types of processors” (PG Pub. ¶¶31-39), “The apparatus results reporting module 110 provides the capability of numerical display, color, or sound indicating but not limited to communicating node real-time analytical results where a high probability of an indeterminate object has been determined to be highly likely within range of the apparatus.” (PG Pub. ¶37), and Figure 1 apparatus reporting module 107.  For purposes of examination, the claimed “apparatus results reporting module” must include at least a computer, processing device, or structure for data storage.  However, the disclosure fails to provide algorithms, circuitry, or computer architecture to provide adequate structure to make the claim limitation definite in view of §112(f) means plus function, see MPEP §2181 II. B. and §112(b) rejection below. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 include the phrase “apparatus (claim 1)/method (claim 9) with the capability of deriving evidence of an indeterminate artifact or natural object, or objects, in an encompassing medium” which is indefinite since the disclosure teaches that radiation detection, e.g. gamma and/or beta radiation, allows for the detection of “objects like fossil bones” (Spec., Pgs. 3-7).  The phrase/limitations makes it unclear if the “apparatus” or “method” is directed to any “natural object, or objects” while the disclosure does not provide teachings for “deriving evidence” for any and all “natural object[s], or objects”, but is limited to “fossilized bones, fossilized skulls, or fossilized artifacts” which “emit a slightly higher level of the events . . . [making them] able to provide quantifiable evidence . . . than an indeterminate object of interest 303 is being detected” (Spec., Pgs. 19-20).  Accordingly, the claims should be amended to reflect the apparatus and method having “capability of deriving evidence of an indeterminate artifact”, “capability of deriving evidence of fossilized bone”, “capability of deriving evidence of fossilized objects”, or some similar amendment supported by the Applicants disclosure.  Claims 2-8 and 10-16 inherit this rejection.
Claim 1 includes the phrase “apparatus with the capability of deriving evidence of . . . in an encompassing medium and communication of data and results” which is indefinite since it is unclear if  “communication of data and results” is referring back to, and further defining, the apparatus or some unknown apparatus or portion of the apparatus.  It is also unclear if “data and results” is related to or different from the prior claimed “evidence”.  If the “data and results” are the same as the “evidence”, then it should be amended to “and the apparatus further configured for communication of said evidence”.  If the “data and results” are different from the “evidence”, then further detail should be added to define the differences between the “data and results”.  Finally, it is unclear if there is a receiver or further apparatus to receive the “communication of data and results”.  Claims 2-8 inherit this rejection.
Claims 1-5, 7-12, and 15-16 include the phrase “such as”, which appears 36 times in the claims, which is indefinite since it is unclear if the claims require the limitation following the phrase “such as” or if the limitation is given as a representative example meant to cover equivalents or further embodiments.  The phrase “such as” should be removed from all the claims to make the claim scope definite.  Claims 6 and 13-14 inherit this rejection.
Claims 1-5, 7-12, and 15-16 include the phrases: “such as but not limited to”, “including but not limited to”, “providing but not limited to”, “for usage but not limited to”, “indicating but not limited to”, “based upon but not limited to”, “then employing, but not limited to, feature extraction”, and “residing on but not limited to”, with the phrase “but not limited to” appearing 60 times in the claims, which is indefinite since it results in unclear claim scope, e.g. “an internode analytics module providing capabilities including but not limited to aggregating node collections from co-located said nodes for usage but not limited to aggregated intra-node statistical analysis including but not limited to differential z-scores”, based on the undefined limits to “capabilities”, “nodes for usage”, “statistical analysis”, etcetera.  The phrase should be removed, and replaced with “comprising”, “comprises”, or some similar open-ended limitation, where appropriate.  Claims 6 and 13-14 inherit this rejection.
Claim 1 includes the phrase “where each said node contains an event detection module such as but not limited to said event detection module having the needed sensor along with supportive analog and digital circuitry to detect events” which is indefinite for multiple reasons: first, “the needed sensor” lacks antecedent basis (see MPEP §2173.05(e)), since it is unclear if the prior claimed “the needed sensor” refers back to the prior claimed “event detection module”, if so, then a new description or term should not be used, and should be amended to “said event detection module further comprising analog and digital circuitry” or “further comprising supportive circuitry” since “the needed sensor” is redundant.  If “the needed sensor” is further limiting the “event detection module”, then it should be amended to “said event detection module further comprising a sensor and supportive circuitry”.  Claims 2-8 inherit this rejection.
Claim 1 includes the phrase “to detect events which may be emitted from said indeterminate objects” which is indefinite since it is unclear if the phrase “indeterminate objects” has antecedent basis (see MPEP §2173.05(e)).  The preamble includes the terms/phrases “indeterminate artifacts”, “natural object”, and “objects”, but does not include “indeterminate objects”, see indefiniteness rejection regarding “indeterminate artifact/natural object/objects” above.  Claims 2-8 inherit this rejection.
Claim 1 includes the phrase “capable of detecting events and evaluating the evidential probabilities of an artifact or natural object of indeterminate qualities” which is indefinite since “evidential probabilities”  lacks antecedent basis (see MPEP §2173.05(e)), and it is unclear if “an artifact or natural object of indeterminate qualities” refers back to the prior claimed “indeterminate artifact or natural object, or objects” or is a new limitation, see indefiniteness rejections regarding “indeterminate artifact/natural object/objects” above.  Claims 2-8 inherit this rejection.  
Claims 1, 3, 5, 9, 11, and 13 include the term “may” which is indefinite since it is unclear if the limitations following “may” are required, preferred, or conditional which renders the claim scope indefinite.  Claims 2, 4-8, 10, 12, and 14-16 inherit this rejection.
Claims 1-8 include multiple different “modules”, specifically “control module” (claim 1), “baseline evaluation module” (claim 1), “evidence detection module” (claim 1), “collections management module” (claim 1), “node aggregator module” (claim 2), “power management module” (claim 2), “environmental module” (claim 2), “node management module” (claim 2), “data storage module” (claim 2), and “apparatus results reporting module” (claim 2) without providing specific algorithms, circuit architecture, or computing structure to accomplish the claimed functions resulting in indefiniteness, see MPEP §2181.  Specific algorithms, circuit architecture, or computing structure must be provided for each claimed module to make the claim limitations definite.  The Examiner was unable to find any specific algorithm or structure for the above claimed modules. 
Claim 2 includes the phrase “a node aggregator module that provides integration between said nodes and all other appropriate modules” which is indefinite since it is unclear if the claim scope requires “multiple nodes”, since claim 1 requires “one or more event detecting nodes” – which includes a claim scope of only one node.  
Claim 9 includes the phrase “method for deriving evidence for an indeterminate artifact or natural object in an encompassing medium using multi-node differential event analysis, . . . an said indeterminate artifact or natural object by each of a plurality of independent said nodes, where each said node can detect events” which is indefinite for multiple reasons: first, using both “an” and “said” is improper.  Proper antecedent basis is created by using “a”/“an” for a limitation appearing the first time in a claim, and “the”/”said” appearing afterward to create clear antecedent basis for each limitation in the claims.  “An” and “said” are mutually exclusive, and cannot be used together since it makes it unclear if it is a new limitation or referring back to a prior limitation.  Second, the phrase “said indeterminate artifact or natural object” should be amended to reflect the disclosure, see rejection above, and proper antecedent basis should be followed.  Third, “said nodes” lack antecedent basis (see MPEP §2173.05(e)) since “nodes” were not previously claimed in claim 9 and it is unclear if “nodes” are related or included in “multi-node differential event analysis”.  Claims 10-16 inherit this rejection.
The indefiniteness rejections detailed above are representative of indefiniteness issues throughout claims 1-16, and the Applicants must amend all of claims 1-16 to make them definite to comply with 35 U.S.C. §112(b), see MPEP §2173.  

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 9, the closest prior art references are:
Jones (US Pat. 5,773,821) – which disclose radiological surveying for mapping fossilized bone sites (Jones: Figs. 1-4) using a gamma detector (30), readout electronics (36), and comparisons of background readings to survey readings to identify fossils (Figs. 8-9; C.4:L.56-C.5:L.64).

    PNG
    media_image1.png
    712
    981
    media_image1.png
    Greyscale

Bosco et al. (US Pat. 6,989,527) – which discloses a handheld system for collecting and storing radiation data (Bosco et al.: Fig. 1; Abstract), including a radiation detector (12), a global positioning system (GPS) (14), a handheld computer (18), and a remote system (20) for simulating a radiation area for radiation mapping (Abstract; C.1:L.5-11).

    PNG
    media_image2.png
    620
    1023
    media_image2.png
    Greyscale


Park et al. (KR 2013-0128696 A) – which discloses predicting marine disasters by analyzing marine environment data collected in internal oceans and sea (Park et al.: Abstract) utilizing environmental data and QQ relational analysis (Abstract).
Furthermore, there isn’t any teaching or motivation in the prior art for an apparatus (claim 1) or method (claim 9) configured for deriving evidence of indeterminate artifacts (303) in an encompassing medium (304), including one or more detection nodes (102) including event detection sensors (102) configured to detect events from the indeterminate artifacts (303) wherein the events comprise gamma radiation events or beta radiation events; a control module (206) or control instructions configured for sampling time duration; a baseline evaluation module (207) or z-scoring/differential analysis of baseline and object detection collections; an evidence detection module (208) or deriving quantifiable evidence for said indeterminate artifact; a collections management module (212) for managing collection and environmental metadata; a data quality module (209) for performing quality analysis comprising qq-plot analysis; an apparatus communication module (211) or alerting the user whereby the apparatus or method has a plurality of said nodes all independently capable of detecting events and evaluating the evidential probabilities of the indeterminate artifact in an encompassing medium within range of the apparatus in said specific targeted area using curated said baseline and said object detection collections, and then reporting said collections and analytical results to the apparatus, in combination with the other claimed elements.  Claims 2-8 and 10-16 would be allowable based on dependency. 

    PNG
    media_image3.png
    696
    1099
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884